EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use of our report dated August 28, 2007 on the financial statements of Imaging Diagnostic Systems, Inc. for the years ended June 30, 2007and 2006 and for the period December 10, 1993 (date of inception) to June 30, 2007, included herein on the registration statement of Imaging Diagnostic Systems, Inc. on Form S-1/A, and to the reference to our firm under the heading “Experts” in the prospectus.Our report contains an explanatory paragraph regarding the Company’s ability to continue as a going concern. /s/ Sherb & Co., LLP Sherb & Co., LLP Boca
